Citation Nr: 1639531	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-49 157	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including post-traumatic stress disorder (PTSD). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1977.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014, the Board reopened and remanded the claim on appeal, and this matter is now ready for appellate review.  


FINDING OF FACT

The most probative of the competent and credible evidence of record weighs against a conclusion hat the Veteran has an acquired psychiatric disability to include PTSD as a result of service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability to include PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the matter herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claim adjudicated below.  In this regard, the Board also finds that the AOJ has substantially complied  with the May 2014 remand directives, to include contacting the Veteran in July 2014 requesting appropriate authorization from the Veteran to obtain and associate with the claims file all private medical records pertaining to the Veteran not currently of record, specifically to include the Veteran's psychiatric treatment records from the 1980s.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran did not respond to this letter, and indicated in a July 2014 telephone conversation that he wished to withdraw his appeal.  As he did not respond to an August 2014 letter asking him to submit such a withdrawal in writing, the undersigned will proceed with the adjudication of the Veteran's appeal.  
 
When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. 
§ 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d). 

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Summarizing the pertinent evidence with the above criteria in mind, the Veteran asserts that he has PTSD due to a July 1974 foreign ship fire, wherein he had to perform "damage control" and handle dead bodies as part of a rescue effort by the USS Forrestal.  In particular, in a November 2001 statement, the Veteran asserted a stressor that resulted in PTSD as follows:  

A tanker had sunk or had been sunk and the crew had [to] abandon ship leaving the men in grave [peril] in the rough seas.  The aircraft carrier changed course and headed for the area where the ship went down Helicopters with dive crews were sent out on a rescue mission.  No crewmembers were found alive [and] many perished in the vast ocean.  The bod[ies] of some crewmembers were found and brought back to the aircraft carrier where they were loaded on the flight deck.  The sound of the choppers could be heard throughout the day as they unloaded the remains [and] then headed back out to search for survivors in vain.  The bodies on the flight deck were placed in body bags [and] then lowered on the aircraft elevator to the hanger bay below where they were laid out in a row on the hanger deck floor.

The Veteran reported a similar stressor history in October 2007, wherein he reported that while serving aboard the USS Forrestal in July 1974, he was assigned the job of assisting with the retrieval of dead bodies from a sinking vessel, to include unloading the victims and putting the remains in body bags.  He reported that the he bodies were "burnt, disfigured, dismembered, and blue," and that "[t]his went on for hours filling the whole hangar deck with body bags." 

A deck log of record for the USS Forrestal on July 7, 1974, confirms that the ship encountered a distressed and burning vessel.  However, this log indicated that no assistance was requested at that time, and that it was asked that rescue vessels remain in the area.  Deck Logs from USS Forrestal for September 9, and 10, 1974, obtained pursuant to a request in the May 2014 remand, indicated that two individuals rescued by helicopter from a Liberian ship suffering from severe burns were medically treated, and that one such individual died after a tracheotomy was performed.  In point of fact these ship logs do not confirm the wide scale incident described by the Veteran, to include the placing of victims in body bags on the ship deck or that "many" sailors perished in the ocean.  

The record does reflect diagnoses of PTSD, to include on private treatment reports dated in 2002.  PTSD as secondary to military experiences-based on a similar  stressor statement as referenced above-was also diagnosed following a December 2008 VA examination.  However, the conclusion following the November 2014 VA psychiatric examination conducted pursuant to the May 2014 remand was that the criteria for a diagnosis of PTSD under DSM V were not met.  At this examination,  the Veteran described a similar stressor as reported above, and following a review of the record and examination of the Veteran, the psychologist, in part, provided the following summary:  

The Veteran reports participating in the handling and triage of burned and dead bodies, which would be consistent with a stressor that meets the clinical criteria of Criterion A per DSM5 for a diagnosis of PTSD.  This examiner was asked to review the deck logs from July 7, 1974.  The deck logs do not indicate that any personnel were brought aboard the ship and do not indicate that a large number (100 per the Veteran) were off loaded from any rescue helicopters.  Additionally, the [V]eteran is not presenting with full constellation of symptoms consistent with PTSD and his records are negative for any report or treatment of full constellation of PTSD symptoms.  The [V]eteran's current psychiatric complaints (depression, anxiety) appear to be related to current psychosocial stressor (job stress) and are not at a level of a formal psychiatric diagnosis.  The [V]eteran has demonstrated excellent social, educational, and occupational functioning since his discharge from the military.  His psychiatric symptoms would not interfere with his occupational functioning (either physical or sedentary) and he would be expected to continue to tolerate the demands of the workplace including performing tasks assigned, managing the stress load of the workplace, and managing interpersonal relationships in the workplace. 

In a February 2015 addendum opinion from this psychologist pursuant to a request by the AOJ that he consider the September 10, 1974, deck logs from the USS Forrestal for September 10, 1974, he concluded as follows:  

The deck logs contain the following statement:  "18-20 . .. . Secured from helo operations two injured personnel from Liberian ship Elaine brought aboard."  The deck logs indicate that one of the individuals died from a medical procedure that appears to have been performed aboard ship.  There is no indication that the Veteran was involved in this procedure.  There is nothing in these deck logs or previously referenced deck logs consistent with [the] [V]eteran's report of unloading dead and injured sailors and observing bodies with "no legs, blue faces, [and] burned skin."  Further, there is nothing in these deck logs consistent with his report of putting bodies in body bags as the deck logs indicate that the personnel were injured, but alive, when they were brought on board the USS Forrestal.  Additionally, there is nothing in these deck logs consistent with the [V]eteran's report of observing 100 body bags lined up on deck that were eventually taken to the hanger deck.  In summary, after reviewing the specific deck logs dated September 10, 1974, there are no changes warranted to the Nov[ember] 2014 [VA] exam[ination] and the conclusions remain as stated. 

Applying the pertinent legal criteria to the facts and contentions as set forth above, the undersigned notes initially that Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report, to include as he has in sworn testimony to the undersigned, as to events or symptoms he asserted that experienced during service, such as participating in the recovery of drowned sailors.  However, the Board has reviewed the evidence of record in its entirety and finds these statements from the Veteran to not be credible.  In short, the undersigned reaches this conclusion because there is no persuasive evidence of record to support the Veteran's assertions with regard to in-service stressors, and the contemporaneous ship logs simply contradict the wide scale recovery operation described by the Veteran.    

Notwithstanding the diagnoses of PTSD in the record as described above, as such are necessarily based on the Veteran's own uncorroborated stressor statements, the Board finds that they do not constitute persuasive evidence that the diagnostic criteria for PTSD were met at any time during the appeal period.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233   (1993) (standing for the proposition that a medical opinion based on an inaccurate factual premise has no probative value).  Moreover, in contrast to the clinical records referencing PTSD, the opinions by the VA psychologist in November 2014 and February 2015 reflect full consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and included a comprehensive and complete rationale for the opinions rendered based on review of the evidence, to include in particular a close examination of the deck logs from the USS Forrestal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124  (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds the November 2014 and February 2015 conclusions by the VA psychologist that the criteria for PTSD were not met to be of greater probative value as to this point than the diagnoses of PTSD reflected on the 2002 private clinical reports and the reports from the December 2008 VA examination.  




In short and based on the analysis above, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a psychiatric disorder to include PTSD.  As such, the benefit-of-the-doubt doctrine does not apply with respect to this claim and this claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is denied.  



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


